Citation Nr: 0429021	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for first-degree AV 
(atrioventricular) block, based on an initial award.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss, based on an initial award.  

3.  Entitlement to a rating in excess of 30 percent for anal 
fissure, with sphincterotomy, based on an initial award.  

4.  Entitlement to a compensable rating for left renal 
calculus, based on an initial award.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., and Pittsburgh, Pennsylvania.  The veteran resides in 
Europe and his case is currently being handled by the RO in 
Pittsburgh, to where this case will be returned.  

In April 2003, the Board remanded the case to the RO for 
additional development and readjudication.  At that time, the 
issues also included service connection for nasal obstruction 
and hypertension.  Following completion of the directives in 
the remand, the RO, in a rating decision dated in July 2004, 
granted the veteran entitlement to service connection for 
nasal obstruction and hypertension, effective from April 
1998, the day following the date of the veteran's separation 
from active military service.  The award of service 
connection for nasal obstruction and hypertension consists of 
a full award of benefits on those issues.  See Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).  The case is again 
before the Board; however, at this time, the only issues for 
appellate review are the initial ratings assigned the 
disabilities to which the veteran has expressed his 
dissatisfaction.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  A first-degree AV block, although shown in the service 
medical records, is noted by history in subsequent post-
service medical evaluations and has not had an impact on 
cardiac function.  

3.  Both prior and subsequent to June 10, 1999, the effective 
date of the change in hearing impairment rating criteria, 
audiology evaluation findings compute to level I hearing loss 
in both ears.  

4.  Anal fissure, with sphincterotomy, is manifested by 
occasional leakage necessitating the wearing of a pad.  

5.  Left renal calculus is manifested by dull flank pain, but 
less colicky type pain, without the need for catheter 
drainage.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for first-degree AV 
block, since the effective date of the grant of service 
connection, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.104 Diagnostic 
Code 7015 (2003).  

2.  The criteria for a compensable rating for bilateral 
hearing loss, since the effective date of the grant of 
service connection, under either the prior or current amended 
regulations, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.85, 4.86, 4.87 Diagnostic Code 6100 (1998 
& 2003).  

3.  The criteria for a disability rating in excess of 30 
percent for anal fissure, with sphincterotomy, since the 
effective date of the grant of service connection, under 
either the prior or current amended regulations, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.114 Diagnostic Code 7332 (2003).  

4.  The criteria for a 10 percent rating for left renal 
calculus, since the effective date of the grant of service 
connection, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.115b Diagnostic Code 
7508 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran retired from military 
service in March 1998.  VA received his claim in April 1998 
and the initial determination was made in May 1998; both of 
which occurred many years before the VCAA was enacted.  In 
April 2003, the Board remanded the case for, among other 
things, full compliance with the pertinent provisions of the 
VCAA.  By VA letter of May 2003, the veteran was informed of 
the VCAA, which also advised him of the development actions 
required by the statute, and a supplemental statement of the 
case, issued in July 2004, advised him of the law and 
regulations affecting his claim, to include the pertinent 
provisions of the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Hence, there has been substantial 
compliance with Pelegrini II in that the appellant has 
received the VCAA content-complying notice and there has been 
proper subsequent VA process.  See Pelegrini II.  
Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

A.  First-degree AV Block

Review of the veteran's service medical records shows that a 
July 1991 electrocardiogram (EKG) revealed a first-degree AV 
(atrioventricular) block.  On routine examination in August 
1991, the AV block was asymptomatic.  Subsequent EKG's 
confirmed the presence of a first-degree AV block.  

The report of the veteran's June 1999 VA fee basis 
examination noted normal cardiac dullness.  Chest x-ray 
revealed normal cardio-pulmonary; no infiltrative processes 
or pleural effusions; no evidence of congestion; bilateral 
hili were regularly configured; and the heart and vessels 
were unremarkable.  A history of AV block was noted.  
Examination revealed regular heart action without attendant 
murmurs; no edema; and no pulmonary distress at rest and on 
exertion.  EKG at rest revealed first-degree AV block with 
unremarkable repolarisation.  Stress test EKG revealed no 
extra systolies or any changes of the repolarisation; and no 
AV block was seen nor were there any subjective complaints.  

The report of the veteran's June 2004 VA fee basis 
examination revealed that the heart was within normal limits 
and there was no evidence of any heart disease.  There were 
normal rhythm, clear heart sounds, and no clinically 
significant murmur.  The results of EKG's, both at rest and 
on stress test, were normal, with an EF (ejection fraction) 
of 70 percent.  There was good physical capacity and the METs 
(metabolic equivalent) based on stress test was over 10 METS.  
There was dyspnea present at the end of the stress test; 
however, fatigue, angina, dizziness, or syncope did not come 
up on/after exertion.  The diagnoses were no enlargement of 
the heart; no evidence of acute or chronic cardiac disorder; 
over 10 METS (within normal limits); and an EF of 70 percent 
(within normal limits).  

Analysis

The veteran's first-degree AV block is evaluated under the 
criteria for rating diseases of the heart in VA's Schedule 
for Rating Disabilities; specifically, under Diagnostic Code 
7015, atrioventricular block.  See 38 C.F.R. § 4.104.  

Diagnostic Code 7015 provides that an AV block manifested in 
a workload of greater than 7 METs, but not greater than 10 
METs, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or continuous medication or a pacemaker is required, 
warrants a 10 percent rating.  If an AV block is manifested 
in a workload of greater than 5 METs, but no greater than 7 
METs, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray, warrants a 30 
percent rating.  AV block manifested by more than one episode 
of acute congestive heart failure in the past year; or 
workload of greater than 3 METs, but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent, warrants a 60 percent rating.  Av block 
with chronic congestive heart failure; or workload of 3 METs, 
or less, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent warrants a 100 percent 
rating.  Id.  

The above-mentioned diagnostic code does not provide for a 
zero percent evaluation.  However, in every instance where 
the schedule does not so provide, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

In the veteran's case, his AV block is appropriately rated 
noncompensably disabling.  Although medical evidence shows 
symptoms of AV block in service, medical evaluations, 
including EKG's, did not show the presence of AV block.  The 
disorder was noted by history in both the June 1999 and June 
2004 VA fee based examinations.  On most recent examination, 
cardiac evaluation noted no heart enlargement, no evidence of 
chronic or acute cardiac disorder, over 10 METS (within 
normal limits) and EF of 70 percent (within normal limits).  
Hence, any AV block present does not appear to have any 
impairment on cardiovascular function.  In the absence of 
medical evidence showing greater severity, the medical 
evidence does not provide the basis for granting the 
disability a compensable rating.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's AV block, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

B.  Hearing Loss

The report of the veteran's service medical records show 
decreased hearing during active duty.  The report of his 
retirement physician examination, dated in March 1998, 
revealed impaired hearing for VA purposes.  See 38 C.F.R. 
§ 3.385.  

The veteran's initial post-service VA fee basis audiology 
examination, dated in June 1999, revealed the following 
puretone thresholds, in decibels:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
15
65
65
38.75
LEFT
15
15
35
70
33.75

The speech discrimination ability was 94 percent in the right 
ear and 96 percent in the left ear.  The examination was 
conducted by an audiologist; the scores were obtained by 
using a controlled speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The diagnosis was bilateral 
hearing loss with a paroxysmal tinnitus.  

The veteran underwent VA fee basis audiology examination in 
June 2004, with essentially similar findings as noted in the 
above-mentioned audiology evaluation.  The June 2004 
audiology report notes mild bilateral sensorineural hearing 
loss with no suspicion of noise induced hearing loss.  Speech 
recognition testing was 100 percent at 65dB; and 83 percent 
at 55 dB, in the right ear and 100 percent in the left ear at 
both at 65d Band 55 dB.  The pertinent diagnosis was mild 
sensorineural hearing loss.  

Analysis

The Board notes that, during the pendency of this appeal, 
regulatory changes amended VA's Schedule for Rating 
Disabilities, see 38 C.F.R. Part 4 (1998), including the 
rating criteria for evaluating diseases of the ear.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  When a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim for a compensable rating for his bilateral hearing loss 
under both the old criteria in VA's Schedule for Rating 
Disabilities and the current regulations, applying the more 
favorable result, if any.  

At the time the veteran filed his claim, evaluations of 
hearing loss ranged from noncompensable to 100 percent, which 
were based on organic impairment of hearing acuity, as 
measured by the results of controlled speech discrimination 
tests, together with average hearing threshold levels, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  See 38 C.F.R. 4.87, 
Diagnostic Codes 6100 to 6110 (1998).  

As mentioned above, the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999.  However, while the above noted schedular criteria for 
rating hearing loss (i.e. those that establish the eleven 
auditory acuity levels) have not changed and currently are 
located at 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003), the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.  

38 C.F.R. § 4.86(a) provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher Roman numeral.  Each ear will 
be evaluated separately.  

38 C.F.R. § 4.86(b) provides that, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Applying the relevant law and regulations in the veteran's 
case, the Board notes that the audiology examination was 
conducted prior to the amended changes to the regulation, 
hence, the old version will be applied prior to the effective 
date of the amended regulation and both the old and revised 
criteria will be applied to the examination results, 
effective from the date of the amended regulation, with the 
most favorable applied, if any.  

The results of the veteran's June 1999 VA fee based audiology 
examination revealed that the average puretone decibel for 
the right ear was 38; speech discrimination was 94 percent.  
By intersecting the column in Table VI for average puretone 
decibel loss with the line for percent of discrimination, the 
resulting Roman numeric designation for the right ear is I.  
The same examination report shows that the average puretone 
decibel loss for the veteran's left ear was 33; speech 
discrimination was 96 percent.  By intersecting the column in 
Table VI for average puretone decibel loss with the line for 
percent of discrimination, the resulting Roman numeric 
designation for the left ear is I.  

The results of the veteran's June 2004 VA fee basis audiology 
evaluation reported similar results, which, likewise, 
correlate to Roman numeric designation of I for each ear in 
Table VI.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a Roman numeric designation of I for the better ear and 
I for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100.  

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As explained above, the revised criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 which, 
unlike the former criteria, calls for the use of Table VIa at 
certain times, when that Table would result in a higher Roman 
numeral designation.  Here, however, the puretone thresholds 
reported on the June 1999 and June 2004 VA fee based 
audiology examinations do not meet the criteria for 
application of Table VIa.  

In view of the foregoing, the Board must conclude that, 
regardless of whether the veteran's bilateral hearing loss is 
evaluated under the former or the revised criteria, a 
noncompensable evaluation, and no higher, is entirely 
appropriate for his bilateral hearing loss.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board is cognizant of the diagnoses rendered at the 
conclusion of the veteran's May 1997 VA audiology 
examination; however, although the Board sympathizes with the 
veteran's difficulties due to hearing loss, the Board is 
constrained to abide by VA regulations.  Disability ratings 
in hearing loss cases are assigned by way of a mechanical 
application of the average puretone thresholds and speech 
discrimination percentages to the tables furnished in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  In light of the above, the Board finds that 
an initial noncompensable rating for bilateral hearing loss 
is entirely appropriate and fully comports with the 
applicable schedular criteria.  

C.  Anal Fissure

Review of the veteran's service medical records show that he 
was seen for anal fissure and underwent a sphincterotomy.  
The report of his initial post-service VA fee basis 
examination, dated in June 1999, notes a complaints of pain 
and itch, with discharge of blood or mucus.  He was using no 
medication.  On examination, an anal fissure, with 
inflammatory irritation was found.  There was no bleeding.  
The sphincter tightens not truly up after defecation, with 
leakage for up to twenty minutes thereafter.  

The report of the veteran's June 2004 VA fee based 
examination notes impaired sphincter control.  There is 
involuntary leakage and the veteran wears a guarding pad, 
which he changes at least once during every day.  On 
examination, the sphincter did not close and tighten 
completely; an anal fissure was revealed, with chronic 
inflammatory irritation, slight swelling and chronic itch.  
About twice per month, there were blood traces with the 
stool.  There were no signs of anemia, no current evidence of 
bleeding, and no hemorrhoids present.  

Analysis

The veteran's service-connected anal fissure, with 
sphincterotomy, is rated under the criteria pertaining to 
diseases of the digestive system.  See 38 C.F.R. § 4.114.  
The Board notes that the regulatory criteria for the 
evaluation of diseases of the digestive system were amended 
during the veteran's appeal, effective July 2, 2001.    See 
Karnas, 1 Vet. App. at 312-13.  In this case, the changes do 
not significantly affect the veteran's case and essentially 
leave the application of the provisions of Diagnostic Code 
7332 unchanged.  Accordingly, the Board finds that the 
veteran will not be prejudiced by the Board's election in 
this decision to consider his claim solely based on the new 
criteria.  See Karnas, supra; Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Under Diagnostic Code 7332, a 30 percent rating is warranted 
for impairment of the rectal and anal sphincter that is 
manifested by occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent rating is 
warranted if there is extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
warranted for complete loss of sphincter control.  See 
38 C.F.R. § 4.114.  

In the veteran's case, his anal fissure, with sphincterotomy, 
is appropriately rated as 30 percent disabling.  Medical 
evidence has consistently shown occasional involuntary 
leakage necessitating wearing a pad, which needs to be 
changed at least once during the course of a day.  However, 
in the absence of greater severity, such as extensive leakage 
and fairly frequent involuntary bowel movement, or complete 
loss of sphincter control, no more than a 30 percent rating 
is warranted and fully comports with the applicable schedular 
criteria.  

The Board also finds that no higher evaluation can be 
assigned for an impairment of rectum and anus sphincter 
control pursuant to any other potentially applicable 
diagnostic code.  There is a specific diagnostic code to 
evaluate the veteran's rectum and anus condition, hence, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20; see also Butts, 5 Vet. App. at 539.  
D.  Renal Calculus

Review of the veteran's service medical records show that he 
was treated for a left renal stone in early 1998, by 
extracorporeal shock wave lithotripsy.  There was good stone 
fragmentation, some of which passed.  On follow-up treatment 
a few months later, there was still a fragment left, however, 
the veteran was asymptomatic.  

The report of the veteran's June 1999 VA fee based 
examination notes, following abdominal ultrasound 
examination, a parapelvine cyst on the right kidney but no 
evidence of urolithiasis.  

The report of the veteran's June 2004 VA fee based 
examination notes that, in 2000, he had been hospitalized 
twice because of renal colic pain secondary to renal calculi.  
The last time, he underwent two stent implantation into the 
urethra.  The first hospital stay lasted two-to three weeks.  
Shortly thereafter, he re-entered the hospital for another 
two weeks for further fragmentation discharges.  The stents 
were subsequently surgically removed and he has had no 
recurrent urinary tract infections, but he has had recurrent 
dull flank pain, but less colicky type pain.  There was no 
history of bladder stones or bladder complaints.  Recently, 
he has been on an anti-diabetic, low-fat and low-calories 
diet.  He had had no regular kidney checks or blood tests 
done within the past twelve months.  

Analysis

The veteran's left renal calculus is rated under diseases of 
the genitourinary system.  See 38 C.F.R. § 4.115b.  Under 
Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  a) diet therapy;  2) 
drug therapy; or  3) invasive or non-invasive procedures more 
than two time per year.  

The medical evidence shows that the veteran is not on a diet 
because of his renal calculus.  He is not taking medication 
for the disability.  Although he had two stent implantations 
into the urethra in 2000, which were subsequently 
surgerically removed, he has not had any further invasive or 
non-invasive procedures done since that time.  He has not 
been subsequently hospitalized for renal calculus.  

Under Diagnostic code 7509, hydronephrosis, with only an 
occasional attack of colic, which was not infected and was 
not requiring catheter drainage, warrants a 10 percent 
rating.  If there are frequent attacks of colic, requiring 
catheter drainage, a 20 percent rating is warranted.  
Frequent attacks of colic with infection and kidney function 
is impaired, warrants a 30 percent rating.  If the 
hydronephrosis is severe, than the disability is rated as 
renal dysfunction.  See 38 C.F.R. § 4.115b.  

The above-mentioned diagnostic code does not provide for a 
zero percent evaluation.  However, in every instance where 
the schedule does not so provide, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

The medical evidence shows that, since 2000, the veteran has 
experienced he has had recurrent dull flank pain, but less 
colicky type pain.  He has not been hospitalized since that 
time for any urinary type disease.  Catheterization and 
dilation has not been needed.  Recent ultrasound did not show 
any renal stones present.  Under the circumstances, we find 
that the veteran's complaints of dull flank pain, but less 
colicky type pain, are compatible with the criteria for a 10 
percent rating (only an occasional attack of colic, which was 
not infected and was not requiring catheter drainage).  While 
he described less colicky type pain, he did not indicate the 
absence of colic, no matter how mild.  In the absence of 
medical evidence of greater severity (that is, necessity of 
catheter drainage), a 10 percent rating for the veteran's 
left renal calculus disability is entirely appropriate and 
fully comports with the applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned for left renal calculus pursuant to any other 
potentially applicable diagnostic code.  Because there are 
specific diagnostic codes to evaluate the veteran's left 
renal calculus, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20; see also Butts, 5 Vet. App. at 539.  

Summary

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's disabilities currently under consideration at any 
stage under consideration.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the 
appropriateness of the initial ratings for the veteran's 
disabilities currently under consideration under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  Likewise, the Board notes that the RO has 
effectively considered the appropriateness of its initial 
evaluations under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  See Fenderson, 
12 Vet. App. at 126.

ORDER

As the assignment of a noncompensable rating since the grant 
of service connection for first-degree AV block was proper, a 
compensable rating is denied.  

As the assignment of a noncompensable rating since the grant 
of service connection for bilateral hearing loss was proper, 
a compensable rating is denied.  

As the assignment of a 30 percent rating since the grant of 
service connection for anal fissure, with sphincterotomy, was 
proper, a higher rating is denied.  

Entitlement to a 10 percent rating for left renal calculus, 
based on an initial rating, is granted, subject to the law 
and regulations governing the criteria for award of monetary 
benefits.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



